DETAILED ACTION
Claims 1-18 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The US PGPUB #2 of the IDS filed on 7 Jul 21 is a repeat of USPGPUB #2 of the IDS filed on 26 Mar 20.
Consequently, the examiner has struck out the latter, and initialed the former.

The Foreign Patent Document #1 of the IDS filed on 26 Mar 20 has a full text translation (which appears to be a machine translation), but this has not been marked.
Applicant is reminded that a Foreign Reference should contain a check mark in the rightmost “T” column if a translation has been attached.  The examiner has initialed this column to clarify the state of the record.  If future information disclosure statements containing a translated document are filed in connection with this application in the future, please ensure that the column is properly marked.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following reasons:
(1)	The abstract contains phrasing that is already implied by its status as an abstract.
(2)	The abstract contains language that is not narrative in form (i.e. language set forth in the metes-and-bounds language of claims.)

Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because they do not show textual labels of features or symbols in Fig.  5 as described in the written description.  For example, placing a label, “main memory,” with element 510 of Fig. 5, would give the viewer necessary detail to understand this element at a glance.  A descriptive textual label for each numbered element in 

Any structural detail that is of sufficient importance to be described should be labeled in the drawing.  Alternatively to including labels, the applicant may include a table next to the present figure to fulfill this requirement. See 37 CFR 1.84(n), (o), recited below:

"(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,811,577 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
the instant application claim 1 “configuring the target database system to detect data changes in the source dataset” reads on the ‘577 patent’s “accessing, by a target computer, one or more statements in an internal buffer table of a capture agent of a source computer, wherein the capture agent is configured to monitor, process, and transmit data changes on one or more source tables of the source computer…”; and the instant application claim 1 “applying the detected 

Claims 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 9,817,879 B2.  Although the claims at issue are not identical, they are not patentable distinct from each other because:
The ‘879 are computer program product and computer system claims that are similar to the method claims of ‘577, so claims 17 and 18 are rejected for substantially the same reason as given for the instant application claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification 

Wands factors:
Breadth:	Claim 6 itself is relatively “narrow” in the sense that it sets forth a reasonably specific model.  In this particular case, it works against enablement because the ability to interpret the claim and corresponding written description is reduced.
Nature:		The nature of the invention is to replicate uncommitted data in a manner where more decisions for which transactions to replicate and when they are replicated occur on the target rather than the source.
State of the art: Database replication is an actively developing field, but it is a well-developed field, so terms of art are relatively widespread in their usage.
Predictability: Computers operate on deterministic principles.  This means that precision in guidance is possible, and also means that implied results from operations are disclosed to a PHOSITA.
Level of skill: a PHOSITA is assumed to have sophisticated knowledge and understanding of computer science, and database architecture/administration.	
Amount of direction: For the embodiment being claimed, no direction was provided.
Working examples: None.
Quantity of experimentation: Lots.  This embodiment would require the implementer to find new software/hardware not discussed in the embodiment or the overall environment.



A “thread pool” is a term of art that governs concurrent execution of threads on processors (or processor cores) in a manner that preserves their resources when a particular thread execution ends.  It is not inherent for a multi-processing environment to use thread pools – one could pay the expense of tearing down and instantiating new threads as needed.

Here, the claim is directed to a thread pool that assigns a thread to every processor core on the target.  There is an additional thread that is not governed by the pool (which is dedicated to executing the committed transactions).  That thread can never run, because there are no unassigned cores for it to operate.1  [0024] is terse, so there is little additional guidance for a PHOSITA in how to direct additional experimentation in implementing the claimed invention.

The examiner also calls attention to Fig. 2, and corresponding paragraphs [0044]-[0047].  This is not the written description support for claim 6, because that embodiment is markedly different from [0024], because the dedicated-commit thread falls within its own pool, and written description [0045] requires that, for P processors in the target system, the multi-thread pool is 2  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-18 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Lu et al. (US 2017/0364571 A1) hereinafter Lu
With respect to claim 1, Lu discloses A computer-implemented method (Fig. 1 generally shows a method) for data synchronization between a source database system and a target database system, wherein the source database system implements a change data capture system, and wherein the source data system comprises a source dataset (source system mapped as source database server.  [0029] extraction client may be part of source database server), and wherein the target database system comprises a target dataset (target system mapped target database server.  
configuring the target database system to detect data changes in the source dataset ([0028] source database server logs database changes.  [0032] replication client detects change records); and 
applying the detected data changes to the target dataset ([0032] replicating the changes to the target database). 

Claim 17 is an independent claim that contains similar text to claim 1, and is mapped accordingly.  Additionally, Lu discloses a computer-program product with one or more computer-readable tangible storage devices and program instructions, wherein the program instructions are executable by a computer ([0105] instructions contained in main memory)

Claim 18 is an independent claim that contains similar text to claim 1, and is mapped accordingly.  Additionally, Lu discloses a system (Fig. 9) with one or more processors (Fig. 9 element 904), one or more computer-readable memories (906), one or more computer-readable tangible storage devices (Fig. 9 element 910, and [0106] magnetic or optical storage devices), and program instructions stored on at least one of the one or more computer-readable tangible storage devices ([0105], [0106])


shipping by the source database system the transaction log to the target database system (Fig. 1 in general, esp. elements 102, 106, 110), wherein detecting the data changes is performed using the transaction log at the target database system ([0032] “Replication client 108 is configured to perform replication on the target database based on replication data 106 for the source database.”  [0031] Extraction client may generate many forms of change records, including logs.). 

With respect to claim 3, Lu discloses the data changes result from execution of one or more database transactions at the source database system (Abstract, the changes to source database from transactions are what is being replicated), and wherein execution of a database transaction is considered to be complete if a processing step followed by an application step of the database transaction is performed (This is a subjective opinion/classification, and has no patentable weight with respect to this particular claim.). 

With respect to claim 4, dependent upon claim 3, Lu discloses 

	
With respect to claim 5, dependent upon claim 4, Lu discloses
identifying committed and uncommitted transactions using the log information (inherent.  Based on “barrier dependency.”  [0040] following transactions must wait for the eager transaction to be committed). 

With respect to claim 13, Lu discloses, the target database system comprising a target database management system, DBMS, wherein the detecting and applying is performed by the target DBMS ([0032] detecting and applying occurs by replication client and target database server.). 

With respect to claim 14, dependent upon claim 2, Lu discloses the source database system comprising a source database management system, DBMS, wherein the adding of and shipping is performed by the source DBMS ([0028] source system logs database changes and sent by extractor client.). 



With respect to claim 16, dependent upon claim 2, Lu discloses detecting the data changes comprises parsing the shipped transaction log by a log parser of the target database system ([0033] replication client must read change records and apply them.  Consequently, the change record (reads: log, per claim 2 mapping) must have been parsed by the replication client) and assigning data changes by a transaction manager of the target database system to a respective thread for performing the application (implicit, since target system is one or more computing systems, operations are assigned to processes or threads.  This is not inherent since some early model computers did not perform more than one task). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Boman-Amuah (US 6,434,568 B1) hereinafter Bowman-Amuah
With respect to claim 9, dependent upon claim 5, Lu does not teach the committed transactions are performed in accordance with a batch processing having scheduling time intervals.

Bowman-Amuah teaches that replication by time the committed transactions are performed in accordance with a batch processing having scheduling time intervals (Col 51 lines 19-32, replication was supported by popular commercial databases products.  Col 51 Line 64-Col 52 line 6, esp. Col 51 lines 65-66 and Col 52 lines 2-3, granularity of the replication (aka batching of particular changes) and timing control such as interval scheduling were known considerations when selecting an underlying database product.”)

It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of Lu and Bowman-Amuah because the features were obvious to try – Bowman-Amuah expressly sets forth a limited set for replication granularity (row, table, database) and timing control (database event-driven, interval scheduling, application event-driven scheduling, manual invocation), and these are all workable options that one can just pick amongst.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Bowman-Amuah as applied to claims 1, 5, 9, in view of Microsoft KB Archive/238254 (https://www.betaarchive.com/wiki/index.php?title=Microsoft_KB_Archive/238254) hereinafter KB238254
With respect to claim 10, dependent upon claim 9, Lu teaches wherein the delete and insert operations are used in the applying of the detected data changes (Lu, [0093] change records reflect DML operations.  INSERT and DELETE are specifically noted.).  And Bowman-Amuah teaches batch processing (see claim 9 mapping).

The combination of Lu and Bowman-Amuah do not disclose the committed transactions performed […] comprise update operations which are decomposed into delete and insert operations. 

KB 237254 teaches deferred updates, which involves decomposing update operations into delete and insert operations (specifically, as part of SQL Server 2000: “If any column that is part of a unique constraint is updated, then SQL Server implements the update as a "deferred update", which means as a pair of DELETE/INSERT operations. This "deferred update" causes replication to send a pair of DELETE/INSERT statements to the subscribers. There are also other situations that might cause a deferred update.”).

.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Bowman-Amuah, and KB238254, as applied to claims 1, 5, 9, 10, in view of Hahn et al. (US 7,117,221 B1) hereinafter Hahn
With respect to claim 11, dependent upon claim 9, Lu teaches the propagation of Change Records ([0030]-[0031] change records may be propagated in log form) the Bowman-Amuah teaches the granularity of replication may be specific to a row (Col 51 lines 65-66).  However, the combined teachings of Lu, Bowman-Amuah, and KB238254 do not disclose for each batch determining if a row is changed multiple times by one or more transactions of the batch, and in response to determining that the row is changed multiple times by one or more transactions of the batch, performing only the last change on the row. 

Hanh teaches processing replication may involve determining if a unit of replication is changed multiple times […], and in response to determining that the unit of replication is changed multiple times […] performing only the last change on the unit of replication (See cover figure where a change table tracks the ChangeID on a replica and deletes all by the oldest ChangeID, and after all ReplicaIDs have been so treated, then updating the row.)

Thus, the combined teachings of the references disclose Hanh teaches processing replication may involve determining if a row (Bowman-Amuah) is changed multiple times (Hahn) as part of a transaction (Lu), and in response to determining that the row is changed multiple times as part of a transaction (ibid) performing only the last change on the unit of replication (Lu).

The references are directed to replication.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to optimize the amount of memory used to change information in a multi-master environment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1, in view of Ben-Gan et al., Inside Microsoft SQL Server 2005 D (cent symbol): T-SQL Querying Chapter 6: Aggregating and Pivoting
With respect to claim 12, Lu teaches source and target datasets (Fig. 1, the data stored at the databases) does not teach source dataset being stored in a row format and the target dataset being stored in a column format, the applying of the detected data changes comprising transforming the row format to column format of data records using a row to column format pivoting routine of the target database system. 



Thus, the combined teachings disclose source dataset being stored in a row format and the target dataset being stored in a column format, and the applying of the detected data changes comprising transforming the row format to column format of data records using a row to column format pivoting routine of the target database system (Lu teaches replication and is agnostic as to the particular architecture of the databases, so the tables within the databases may be row oriented or columnar.  Ben-Gan teaches the method of converting from row to column formats).

The references are directed to databases.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to gain the advantages of both row-partitioned and columnar tables in a distributed system (e.g. where some queries may be more efficient in the column-oriented data, they can be sent to the target database).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Although claim 6 is rejected for lack of enablement, and thus has no prior art rejection, the examiner observes that claims 7 and 8 refer to features that are common features of database replication if considered in isolation.  Because of their dependency on the current claim 6, no formal prior art rejection can be tendered, but exemplary claim mappings (to Lu) are provided so that applicant is better informed of the comprehensive nature of the prior art.  
*7. The computer-implemented method of claim 6, wherein applying the detected data changes comprises executing the detected data changes in parallel using threads (-lack of enablement, so no prior art rejection.  However, note [0024] replication client may handle two transactions in parallel by using two different processes). 

*8. The computer-implemented method of claim 7, further comprising: scheduling transactions for each thread of the threads in a respective queue, wherein the transactions are queued in accordance with the order of changes as occurred at the source database system (-lack of enablement so no rejection.  However, note [0038] dependency data is used to enforce order). 

The examiner also notes that line of claims from 1, 5, 9-11 add an additional reference for each of claims 9-11.  The examiner notes for the record that most limitations being described is a fairly conventional features of modern database products.  Replication granularity, scheduling, 

The one combination that is not conventional to generic transactional databases is the environment in Hahn.  Hahn is directed to a particular optimization process in a multi-master environment, and that environment is not necessarily assumed feature of distributed systems.  In fact, for most of computer database history, multi-master environments were considered impractical because they could not strictly enforce consistency without severe performance penalties.  That said, in the last decade, relaxed consistency in distributed environments has grown in popularity, so that in itself is not an indica of non-obviousness....the point here is not to indicate potential allowable subject matter, but rather, to document that the relative strength of the different obviousness rejections is ultimately determined by the nature of the limitations, not the number of references.

This enablement rejection is based on how thread pools are understood by a PHOSITA.  For reviewers who do not already possess this knowledge, Blrfl et al., What is a thread pool?; and Pitr-ch, Thread Pools have been provided in this action as an aid to understanding the  rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Answers from Blrfl and Dante explain what a thread pool is.  This provides the nature of a threadpool as understood by a PHOSITA as evidence supporting the explanation of why claim 6 is would not be considered enabled.

Pitr-ch, Thread Pools (https://github.com/ruby-concurrency/concurrent-ruby/blob/master/docs-source/thread_pools.md)
Blrfl does not ever state that Thread Pools are used to manage concurrent task execution.  There are a plethora of Java-specific prior art references that explain this – so many that a casual reviewer of the art might assume that this could be a Java-specific usage.  Pitr-ch is a directed to a fix in Ruby, a different language than Java, and thus shows management of concurrent execution is a concept generally understood by a PHOSITA, not just a Java-specific understanding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        16 Sept 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Technically, the claim only requires that the thread pool covers the target system, so does not expressly cover the source system.  But [0023], the support for claim 3 (upon which claim 6 indirectly depends), states “This may further save resources at the source database system that would otherwise be required for monitoring when transactions are committed in order to ship the transaction log,” and indep. claim 1 expressly requires “configuring the target database system to detect data changes in the source dataset…” so the specification as a whole is directed to the target performing these thread operations.  Fig. 1 also does not show any additional subsystems beyond the source and target systems, so there are no further disclosed processors.
        2 The examiner had also considered the possibility that [0024] was intended to be summary of [0044]-[0047] but with typographical omissions.  The written description militates against finding that [0024] is not a detailed discussion of an embodiment because (1) it falls under the section “DETAILED DESCRIPTION,” and not under the section SUMMARY.  As such, the original filing suggests that [0024] and [0044]-[0047] are different embodiments, and applicants’ original presentation of the claim is directed to the embodiment in [0024] (2) the thread pool of